DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/IB2019/051866, and claims benefit of foreign Application No. GB1804642.5, filed March 22, 2018. 

Election/Restrictions
2.	Applicant’s election with traverse of various species in the reply filed on May 24, 2022 is acknowledged.  Applicant has elected the species A) grouping the sequence reads comprises the method of claim 5, from the group of species of grouping the sequence reads according to the sequence of the NAOI, drawn to claims 5 and 6, the species C) the pool has at least 5 different lengths of spacer region, from the group of species of pool comprising mixture of oligonucleotides, drawn to claims 7, 10 and 12, the species D) oligonucleotides having at least 2 different lengths of spacer region attached to the nucleic acids of interest, from the group of species of lengths of spacer regions of oligonucleotides attached to the nucleic acids of interest, drawn to claims 13 and 14, and the species E) by ligation, from the group of species of attachment of oligonucleotides to the NAOI, drawn to claims 8 and 9.  Claims 1 and 3 are generic to the elected species, which read on claims 1-5, 7-11, 13, 15-18, 20 and 69, which will be examined on the merits.  Claims 6, 12 and 14, drawn to non-elected species, are withdrawn.  It is noted that claims 19, 21-68 and 70-98 were previously canceled. 
The traversal is on the grounds that that it would not be an undue burden for the Examiner to search and examine all of the claims in their full scope.  First, burden on the examiner is not a criterium for determining restriction requirements for a national stage application under 35 U.S.C. 121 and 372.  Furthermore, under PCT Rule 13.1, inventions may be determined to lack the same or corresponding special technical features.  With regards to election of species, if the application contains claims directed to more than one species of the generic invention, the species themselves may be deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. (see MPEP 1893.03(d).  For example, the species of attachment of oligonucleotides to the NAOI are distinct methods of attaching oligonucleotides to a nucleic acid molecule. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claims 13 and 16 are objected to because of the following informalities:  For proper grammar, the first line of claim 13 should read “The method of claim 1, wherein the method comprises….”.  In addition, claim 16 lacks a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 7-11, 13, 15-18, 20 and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongan et al. (U.S. Patent Pub. No. 2016/0362748).
With regards to claim 1, Mongan teaches a method of labelling a nucleic acid of interest (NAOI) (methods are provided for appending a plurality of tags to a plurality of polynucleotides, see Abstract and paragraph 3), comprising: 
contacting a sample comprising the nucleic acid of interest with a pool of oligonucleotides, the pool comprising oligonucleotides having at least 5 different lengths (a single reaction mixture is formed containing a plurality of polynucleotides from a nucleic acid sample and a plurality of oligonucleotide tags, paragraph 4; the plurality of oligonucleotide tags may having a general structure of (N)n(X)x(M)m(Y)y, wherein segments N and M are random tag sequences, and X and Y are fixed tag sequences, and wherein each segment may be 2-10 nucleotides in length, paragraph 17; in some embodiments, the fixed tag or spacer sequences may be the same in a plurality of tags, or may be different in a plurality of tags, see paragraph 284); and
 attaching an oligonucleotide from the pool on to one or each end of the nucleic acid of interest, wherein attachment of an oligonucleotide moves the read start and/or stop coordinate when the labelled NAOI is sequenced (a tag from the plurality of tags is appended to one or both ends of individual polynucleotides within the plurality of polynucleotides, paragraphs 5 and 13; the tagged target polynucleotides may be further appended with at least one universal sequence selected from an amplification primer sequence, a sequencing primer sequence a capture primer sequence and a cleavable site, paragraphs 20 and 118 and Figure 1A; following amplification of the tagged polynucleotides, at least a portion of the tagged amplicons are sequenced by extension of a sequencing primer, and therefore the sequence reads comprise the tag sequences, including the fixed tag sequences X and Y, which form a sequence alignment anchor, paragraphs 7, 26, and 50). 
With regards to claim 2, Mongan teaches a method further comprising sequencing the labelled NAOI and identifying the sequence of the original NAOI according to the start and/or stop coordinates introduced into the NAOI when the oligonucleotide or oligonucleotides is/are attached to the NAOI (at least a portion of the tagged amplicons are sequenced to generate a plurality of candidate sequencing reads each having the random and fixed tag sequences, wherein the sequence alignment anchors of the plurality of sequence reads are aligned to analyze the sequence read data, including generation of error-corrected sequencing data, paragraphs 26, 27 and 287). 
With regards to claim 3, Mongan teaches a method comprising:
 a. providing a sample comprising a plurality of NAOIs, each having a natural start coordinate defined by the 5’ end of the NAOI and a natural stop coordinate defined by the 3’ end of the NAOI (sample nucleic acids may comprise a fragmented sample, such as a randomly fragmented sample, or a pre-determined fragmentation using restriction endonucleases, and thus the polynucleotides have a defined 5’ and 3’ ends, see paragraph 819), 
b. contacting the sample with a pool of oligonucleotides, the pool comprising oligonucleotides having at least 5 different lengths (a single reaction mixture is formed containing a plurality of polynucleotides from a nucleic acid sample and a plurality of oligonucleotide tags, paragraph 4; the plurality of oligonucleotide tags may have a general structure of (N)n(X)x(M)m(Y)y, wherein segments N and M are random tag sequences, and X and Y are fixed tag sequences, and wherein each segment may be 2-10 nucleotides in length, paragraphs 17 and 49); 
c. attaching an oligonucleotide from the pool to one or each end of the plurality of NAOIs to provide a plurality of labelled NAOIs, wherein attachment of the oligonucleotides to the plurality of NAOIs alters the number of base pairs of the NAOI that are obtained when the labelled NAOI is subsequently sequenced (a tag from the plurality of tags is appended to one or both ends of individual polynucleotides within the plurality of polynucleotides, paragraphs 5 and 13; the tagged target polynucleotides may be further appended with at least one universal sequence selected from an amplification primer sequence, a sequencing primer sequence a capture primer sequence and a cleavable site, paragraphs 20 and 118 and Figure 1A; following amplification of the tagged polynucleotides, at least a portion of the tagged amplicons are sequenced by extension of a sequencing primer, and therefore the sequence reads comprise the tag sequences, including the fixed tag sequences X and Y, which form a sequence alignment anchor, paragraphs 7, 26, and 50); 
d. amplifying the labelled NAOIs (a population of tagged amplicons is generated by amplifying the plurality of tagged polynucleotides, paragraph 6); 
e. sequencing the labelled NAOIs to provide a library of reads (at least a portion of the population of tagged amplicons is sequenced to generate a plurality of sequencing reads, paragraphs 7 and 26); 
f. grouping the reads according to the sequence obtained from the NAOI (families of grouped sequencing reads are formed by grouping together candidate sequencing reads having the same tag sequence, paragraphs 83 and 113); 
g. determining a consensus sequence for each NAOI (a consensus sequence may be determined using multiple reads, or comparing sequencing reads to a reference sequence, paragraphs 84, 114 and 789). 
With regards to claim 4, Mongan teaches a method wherein the step of sequencing provides two sets of sequence reads from each amplified and labelled NAOI, a first set from one end of the NAOI and a second end from the other end of the NAOI; and wherein the step of grouping the sequence reads comprises pairing together pairs of sequence reads obtained from the same starting labelled NAOI (sequencing may comprise sequencing both strands that correspond to the tagged amplicons, paragraphs 291 and 420). 
With regards to claim 5, Mongan teaches a method wherein grouping the sequence reads according to the sequence of the NAOI comprises: 
a. either:
i.	grouping the sequence reads according to the natural start and end coordinates to provide groups of paired-end reads; and 
ii. within each group of paired-end reads, sub-grouping the sequence reads according to the synthetic start and/or stop coordinates to provide sub- groups of paired-end reads; 
or: 
iii. grouping the sequence reads according to the synthetic start and/or stop coordinates to provide groups paired-end reads (families of grouped sequencing reads are formed by grouping together candidate sequencing reads having the same tag sequence, paragraphs 83 and 113); and 
iv. within each group of paired-end reads, sub-grouping the sequence reads according to the natural start and end coordinates to provide sub-groups of paired-end reads (manipulation of the sequencing reads may include grouping, counting grouped reads, counting families of reads and other manipulations, wherein the manipulation steps may be based on tag-specific reference sequences and/or polynucleotide-specific reference sequences, paragraph 173); and 
b. determining a consensus sequence for the NAOI in each sub-group of paired-end reads (a consensus sequence may be determined using multiple reads, or comparing sequencing reads to a reference sequence, paragraphs 84, 114 and 789). 
With regards to claim 7, Mongan teaches a method wherein each oligonucleotide in the pool comprises a spacer region, the pool comprising a mixture of oligonucleotides having at least 5 different lengths of spacer region (tag sequences may comprise spacer sequences interspersed between the random sequences, paragraph 1017; the fixed sequences may be 2-10 nucleotides in length, paragraph 17). 
With regards to claims 8 and 9, Mongan teaches a method wherein the oligonucleotides are attached to the NAOI by ligation, PCR, polymerase extension, isothermal / rolling circle amplification, loop-mediated isothermal amplification, or strand-displacement amplification (the plurality of oligonucleotide tags in a single reaction mixture may be appended to individual polynucleotides by a primer extension reaction, by enzymatic ligation, or by PCR, paragraphs 18, 19 and 204). 
With regards to claim 10, Mongan teaches a method wherein the pool of oligonucleotides comprises a mixture of oligonucleotides having at least 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 20, 25, or at least 50 different lengths of spacer region (the plurality of oligonucleotide tags may have a general structure of (N)n(X)x(M)m(Y)y, wherein segments N and M are random tag sequences, and X and Y are fixed tag sequences or spacer sequences, and wherein each segment may be 2-10 nucleotides in length, paragraphs 17, 49 and 1017; in some embodiments, the fixed tag or spacer sequences may be the same in a plurality of tags, or may be different in a plurality of tags, see paragraph 284).
With regards to claim 11, Mongan teaches a method wherein the pool of oligonucleotides comprises a mixture of oligonucleotides having spacer regions of from 0 to 50 nucleotides, or from 0 to 25 nucleotides in length (the length of the fixed or spacer sequences may be from 2-10 nucleotides, but in some embodiments may be 2-2000 nucleotides in length, paragraphs 283 and 284). 
With regards to claim 13, Mongan teaches a method wherein the method comprises contacting a sample comprising a plurality of nucleic acids of interest with the pool of oligonucleotides, and further wherein oligonucleotides having spacer regions of at least 2 or at least 3 or at least 4 or at least 5 different lengths are attached to the nucleic acids of interest (in a single reaction mixture comprising a plurality of polynucleotides and a plurality of oligonucleotide tags having fixed or spacer sequences of different lengths, at least two different tags are appended to at least two polynucleotides, wherein the tags may be of different lengths, paragraphs 4, 5, 13, 14, 17, 1017 and 284). 
With regards to claim 15, Mongan teaches a method wherein
spacer oligonucleotides of different lengths are present in the pool in an equimolar or substantially equimolar ratio (the primers used to generate tagged polynucleotides may be present at 10 to 50 nM depending on the total number of amplicons, wherein the primers comprise random bases interspersed with fixed or spacer sequences, and therefore any on primer sequence will be approximately equimolar with any other primer sequence, paragraphs 1017 and 1018). 
With regards to claims 16 and 17, Mongan teaches a method wherein the longest spacer region in the pool of oligonucleotides is a reference sequence, wherein the spacer regions are all fragments of the same reference sequence (a tag sequence may comprise a reference sequence, wherein the known sequence of a tag can be used as a reference tag sequence which is compared to tag sequences in a set of candidate sequencing reads, and culling/discarding a first candidate sequencing read when the tag sequence of the first candidate sequencing read does not have a 100% sequence identity with the reference tag sequence, paragraphs 111 and 212). 
With regards to claim 18, Mongan teaches a method wherein the spacer regions consist of a sequence according to X1Xn, wherein: 
a) X is any nucleotide; 
b) n is O to 75; 
c) the longest spacer region in the pool is a known reference sequence; 
d) each spacer region is a fragment of the reference sequence in the pool; and 
e) X1, is the first nucleotide in each spacer region (tag sequences may comprise the general structure of (N)n(X)x(M)m(Y)y, wherein segments N and M are random tag sequences, and X and Y are fixed tag sequences or spacer sequences, and wherein each segment may be 2-10 nucleotides in length, paragraphs 17, 49 and 1017; in some embodiments, the fixed tag or spacer sequences may be the same in a plurality of tags, or may be different in a plurality of tags, and may be up to 2000 nucleotides in length, paragraph 283 and 284; the tags may comprise a known reference sequence used for comparison to a set of candidate sequencing reads, paragraphs 111 and 212). 
With regards to claim 20, Mongan teaches a method wherein the longest spacer region is less than or equal to 40 nucleotides in length (n is 0 to 39) (tag sequences comprise at least one random sequence and at least one fixed or spacer sequence of 2-10 nucleotides, but can include fixed sequences up to 2000 nucleotides, paragraphs 283, 284 and 1017). 
With regards to claim 69, Mongan teaches a method further comprising determining the presence or absence of a genetic alteration in the nucleic acid of interest (the method may be used for detecting genetic variants, paragraphs 3, 4, 8 and 45). 


Conclusion

7.	Claims 1-5, 7-11, 13, 15-18, 20 and 69 are rejected.  No claims are free of the prior art. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637